DETAILED ACTION
Response to Amendment
Applicant's amendment and response, submitted December 14, 2020, has been reviewed by the examiner and entered of record in the file.  
Accordingly, claim 1 is amended. Claims 7, 11 and 13 are cancelled. Claims 1, 3, 5, 6, 8, 9 and 14 are currently pending in the instant application.
Status of the Claims
3.	The scope of the independent invention that encompasses the elected species, as set forth in the previous Office Action, is as follows: 
a method of administering an ionic complex comprising a compound according to Formula 4 wherein the compound is arginine octamer, ionically bound to a protein that is GFP, RFP, EGF, or insulin.  
4.	The non-elected subject matter of claims 1, 3, 5, 6, 8, 9, 11 and 14 that falls outside the above-defined scope remains withdrawn from consideration.
5.	Applicant is reminded that upon the cancellation of claims (or subject matter) to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Previous Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 3, 5-9, 11 and 13-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Rothbard et al (U.S. 2002/0009491 A1), as evidenced by Hoffman (Lab. Invest. 2014) and Chopra (Aesthetic Surgery Journal 2015).
	Claims 7, 11, 13 and 15 are cancelled.
	As amended, claim 1 is directed to a method of administering an ionic complex comprising a cationic compound according to one of Formulae 2-4 ionically bound to a protein, (more specifically arginine octamer (according to Formula 4) bound to the a protein selected from GFP, RFP, EGF, or insulin (claim 6)), at a molar ratio of from 10:1 to 50:1, wherein the weight average molecular weight of the protein is 200 kDa or less.  Claims 3, 5 and 14 limit the charge ratio or weight ratio of the arginine compound to the protein.  Claims 8 and 9 limit the depth of skin penetration.
Rothbard et al teach “delivery enhancing transporters” that are poly-arginine compounds, useful for enhancing the delivery of certain drugs across a biological barrier such as the skin, (see the abstract).  Rothbard et al teach Applicant’s elected cationic compound arginine octamer, i.e. “…the delivery enhancing transporters are poly-Arg transporters consisting of heptamers, octamers, nonamers and the like of arginine,” [emphasis added] (see paragraph [0048]), and recite a method of delivering the compound to the surface of, or across a biological barrier (wherein the barrier is the skin, as recited in claim 21), wherein the compound comprises from 6 to 50 subunits which each include a guanidino moiety (recited in claims 7-9 on page 15), wherein the Rothbard et al teach administering an ionic complex, i.e. “…a composition of a delivery-enhancing transporter and a biologically active agent. The composition is a non-covalent combination of the delivery-enhancing transporter and the biologically active agent. Rather than a covalent composition, the components are held in an ionic association,” (see paragraph [0044]).   Rothbard et al discuss that the complexes are able to penetrate the skin between the epidermis and dermis, “[d]elivery in some embodiments of the invention is through the epidermis and into the dermis, including one or both of the papillary dermis and the reticular dermis,” (see the last sentence of paragraph [0139]).  
Rothbard et al teach that the agent or “drug” to be delivered across the skin barrier may be a protein, peptide, antibody, antigen, etc, (see paragraphs [0084]- [0089]) and specifically recite insulin (see claim 31 on page 16), and teach that the drug may be a diagnostic imaging and contrast agent (see paragraph [0091]).
Rothbard et al teach a method of delivering an ionic complex comprising arginine octamer bound to a protein, to the surface of or across the barrier of the skin, but does not specifically embody wherein the ionic complex is bound to a protein that is GFP, RFP or insulin.   	
However, Hoffman discusses that GFP and RFP are known fluorescent proteins that are useful imaging agents for diagnostic imaging, (see page 2, third and fourth paragraphs).  
Accordingly, absent a showing of unobvious and superior properties, the skilled artisan seeking to treat a subject in need thereof would be motivated to administer an ionic complex comprising a known delivery enhancing agent such as the elected arginine Rothbard et al, ionically bound to the delivery enhancing agent arginine octamer, and would have a reasonable expectation of success of penetrating the skin in order to deliver the desired protein.
Regarding the limitation “wherein the weight average molecular weight of the protein is 200 kDa or less,” changing the weight, purity or other characteristic (i.e. temperature, pressure, etc) of an old process does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent, please see In re Cofer (CCPA 1966) 354 F2d 664, 148 USPA 268.  Furthermore, the optimization of result effect parameters (e.g., dosage range, molar ratio etc) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding the charge ratio of the cationic compound to the protein of claims 3 and 14, and the molar ratio of the cationic compound to the protein of claim 5, said ratios are result-effective variables. It would have been customary for one of skill in the art to determine the optimal molar ratio or charge ratio of the cationic compound to the protein in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what 
Regarding claims 8 and 9, Rothbard et al teach that the ionically bound complex fully penetrates the epidermal layer, and Chopra teaches average epidermal and dermal thickness values of the face in m, wherein the epidermis ranges from about 30 m to about 62 m (see Table 1 on page 1009).  Thus, the range of penetration of 50 to 100 m as recited in claim 9 is taught by the prior art.
Response to Arguments
8.	Applicant traverses the rejection, arguing that the incorporation of the limitation into claim 1: “and the weight average molecular weight of the protein is 200 kDa or less” (i.e. the weight average molecular weight of the proteins used in each of Examples 1-6, which demonstrate strong fluorescent signals of said proteins when penetrated into the cells) creates a clear deficiency over the cited references of the obviousness rejection. Applicant contends that the instant ionic complexes exhibit high permeability into the cell membrane and the skin, while proteins having much higher molecular weights do not exhibit such permeability.
	Applicant refers to the 1.132 Declaration submitted on December 14, 2020, which demonstrates that the “instantly claimed ionic complexes have superior effects of cargo proteins such as GFP and Albumin penetrating into a cell membrane and skin,” (see page 6 of Applicant’s response, third paragraph).

9.	The examiner respectfully disagrees with Applicant.  
Regarding the submission of the 1.132 Declaration, it is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art (Rothbard et al, Hoffman and Chopra) and provided factual evidence which establishes unexpected results (i.e. (1) measurement of the cell membrane permeability and (2) measurement of penetration into mouse skin and distribution therein) of a few ionic complexes of the claimed invention: 
	the cationic compounds Sor-G8, Arg8 and Arg4 ionically bound to just two 	cargo proteins, GFP and albumin. 
	Although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected fluorescence intensity, cell membrane permeability and penetration into mouse skin, of the Sor-G8, Arg8-GFP, Arg4-GFP, Sor-albumin, Arg-albumin and Arg4-albumin complexes did not evidence unexpected results for the entire range of ionic complexes encompassed by the claims, since claim 1 encompasses a much broader scope of cationic compounds according to Formulae 2, 3, and 4 that are ionically bound to any protein with an average molecular weight less than 200kDa.  
	The nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof, In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the present claims as prima facie case of obviousness, such that the obviousness rejection is maintained.
	The examiner recommends limiting claim 1 to the ionic complexes discussed in the Declaration of December 14, 2020, Im et al and/or the specification in Examples 1-6, as well as incorporating the specific molar ratios of said complexes into claim 1.
Conclusion
10.	In conclusion, claims 1, 3, 5, 6, 8, 9, and 14 are currently pending.  The remaining non-elected compounds according to Formula 4, as well as all compounds of Formulae 2-3, and the remaining proteins that fall outside the scope of the independent invention are currently withdrawn from consideration.  All claims currently stand rejected.  No claim is presently allowable.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Examiner, Art Unit 1628
March 5, 2021